Case 2:19-cv-00168-JAD-DJA Document 38 Filed 09/06/19 Page 1 of 4




                                                          DJA
Case 2:19-cv-00168-JAD-DJA Document 38 Filed 09/06/19 Page 2 of 4
Case 2:19-cv-00168-JAD-DJA Document 38 Filed 09/06/19 Page 3 of 4
Case 2:19-cv-00168-JAD-DJA Document 38 Filed 09/06/19 Page 4 of 4




                                                    9th day of September, 2019


                                   Daniel J. Albregts
                                   United States Magistrate Judge
